Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-17, 21-28 and 31-36 of copending Application No. 16/223050. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims in SN 16/223,050.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,065,163. Although the claims at issue are not identical, they are not patentably distinct from each other because soluble signaling compounds would inherently be removed from the biochar during the extraction step recited in the claims of US 10,065,163.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13, 15-18 and 20 of U.S. Patent No. 10,265,670. Although the soluble signaling compounds would inherently be removed from the biochar during the extraction step recited in the claims of US 10,265,670.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 13, 15-17, 21 and 23 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scharf (US 2010/0162780). No distinction is seen between the process and biochar extract disclosed by Scharf, and that recited in claims 1, 10, 13, 15-17, 21 and 23. Scharf discloses a process wherein biochar is dropped into a water bath and then removed. (See Paragraphs [0020] through [0023].) The water remaining after the biochar is removed from the water bath as disclosed in Paragraph [0023] would constitute a “biochar extract”. The biochar treated according to the process of Scharf and the biochar extract formed according to the process of Scharf would include soluble signaling compounds to no less extent than would the biochar and biochar extract recited in .
Claims 6-9, 11, 12, 14, 22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf. Regarding claims 6-9, 14, 22 and 24-28, it would be obvious to provide the soluble signaling compounds and concentrations as recited in these claims in the water bath remaining after removal of the biochar in the process of Scharf, since one would appreciate that any known or conventional biochar could be treated according to the process of Scharf, which would include biochar containing soluble signaling compounds which would in turn result in soluble signaling compounds being included in the water bath. Regarding claim 11, it would be use ethanol as the extraction media in the process of Scharf, since Scharf discloses in Paragraph [0021] that an alcohol can be used as the “water bath”. Regarding claim 12, the extraction method of Scharf is considered to optimize the remaining level of soluble .
Claims 18-20 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shearer et al (US 2015/0128672). No distinction is seen between the biochar disclosed by Shearer et al, and that recited in claims 18-20. Shearer et al disclose a biochar core having a distinct C12:C13 ratio in Paragraph [0026]. It would be expected that such biochar would have karrikin levels exceeding 40 ng/g, since the biomass sources disclosed in Paragraph [0020] of Shearer et al are identical to those disclosed in applicant’s specification. In any event, it would be obvious to form biochar having karrikin levels that exceed 40 ng/g in the process of Shearer et al, since Shearer et al teach in Paragraph [0026] that biochar having a distinct C12:C13 signal can be produced, and one of ordinary skill in the art would appreciate from such disclosure that biochar having karrakin levels that exceed 40 ng/g could be produced. Regarding claim 20, Shearer et al further disclose in Paragraph [0087] that the biochar was treated with a wetting agent comprising a non-ionic surfactant. 
Claims 1, 6-17 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf in view of Shearer et al. Scharf discloses a process wherein biochar is dropped into a water bath and then removed. (See Paragraphs [0020] through [0023].) The water remaining after the biochar is removed from the water bath as disclosed in Paragraph [0023] would constitute a “biochar extract”. The difference between the process and biochar extract disclosed by Scharf, and that recited in claims 1, 6-17 and 21-28, is that Scharf does not disclose that the biochar should include soluble signaling compounds, thereby creating a biochar extract containing soluble signaling compounds. Shearer et al disclose a biochar core having a distinct .
Claims 12, 18-20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 12, the metes and bounds of the term “the extract method” are indefinite. Also, there is no antecedent basis for “the extract method” in claim 1. Also in claim 12, the recitation of “optimize the remaining level of soluble signaling compounds in the biochar” is indefinite, since there is no indication of the standard to which the level of soluble signaling compounds is optimized. In claim 18, it is indefinite as to whether the” biochar” recited in line 1 is required to be the “resulting biochar having karrikin levels that exceed 10 ng/g” as recited in lines 2 and 3. It is also indefinite as to what would constitute “predefined” pyrolysis parameters, since such “predefined” parameters would not be ascertainable. It is also indefinite as to whether the resulting biochar has karrikin levels that exceed 10 ng/g, since the claim does not require that the “predefined” pyrolysis parameters be parameters used during the pyrolysis. In claim 23, the recitation of “high levels” is indefinite, since the word “high” is a relative term. It is also indefinite as to whether a given soluble signaling compound would be “known” to increase seed germination rates and early plant growth, since it would not be ascertainable as to whether the compounds would be so known.
The Drawings are objected to in that portions of FIG. 33 and FIG. 42 are inverted.
This application apparently discloses allowable subject matter, i.e., regarding claims 2-5.

The following is a statement of reasons for the indication of allowable subject matter: Scharf (US 2010/0162780) discloses a process wherein biochar is dropped into a water bath and then removed. (See Paragraphs [0020] through [0023].) The water remaining after the biochar is removed from the water bath as disclosed in Paragraph [0023] would constitute a “biochar extract”. Scharf does not disclose that the biochar should include soluble signaling compounds, thereby creating a biochar extract containing soluble signaling compounds. Shearer et al (US 2015/0128672) discloses a biochar core having a distinct C12:C13 signal in Paragraph [0026]. It would be obvious to employ the biochar having the distinct C12:C13 ratio as disclosed by Shearer et al as the biochar which is treated according to the process of Scharf. One of ordinary skill in the art would be motivated to do so, since Shearer et al teach in Paragraph [0026] that the biochar can be introduced to the soil, which is the same purpose as disclosed in Paragraph [0023] of Scharf. However there is no teaching, disclosure or suggestion in either Shearer et al or Scharf to further process the water bath of Scharf to remove the majority of biochar particles as recited in applicant’s claim 2 or to concentrate the remaining soluble signaling compounds as recited in applicant’s claim 3. Moreover, there is no teaching, disclosure or suggestion in either Shearer et al or Scharf to reincorporate the water bath of Scharf into a biochar as recited in applicant’s claim 5 or to apply the water bath of Scharf to seeds, soil or plants as recited in applicant’s claim 4. (Scharf and Shearer et al disclose applying the biochar, as opposed to the biochar extract, to soil.) Nor would there be any motivation from the prior art to modify the process of Scharf with the steps 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736